PER CURIAM.
Based on sections 985.215 and 985.213(2)(b)(3), Florida Statutes (1999), and this Court’s decision in M.A. v. State, 708 So.2d 332 (Fla. 3d DCA 1998), the state concedes that the Petition for Writ of Habeas Corpus should be granted. We agree.
The petition is granted with directions that respondent be immediately released from non-secure detention. As in M.A., our granting of this writ is without prejudice for the trial judge to determine whether the secure detention of J.R. is appropriate.
Writ granted.